Citation Nr: 0833336	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
headaches, to include migraines.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.

3.  Whether new and material evidence been received to reopen 
a claim for entitlement to service connection for a skin 
disability, to include basal cell carcinoma and actinic 
keratosis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant and L. M.

ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The record reflects that the RO reopened the veteran's claims 
of entitlement to service connection for a skin disability, a 
low back disability, and a headache disability.  However, the 
Board notes that it is required to consider the question of 
whether new and material evidence has been received to reopen 
the veteran's claims without regard to the RO's determination 
in order to establish the Board's jurisdiction to address the 
underlying claim and to adjudicate the claim on a de novo 
basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  By a rating decision in May 1997, the RO denied service 
connection for migraine headaches.  The veteran was notified 
of his right to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the May 1997 RO 
determination include supplemental service medical and 
personnel records.

3.  By a rating decision in May 1997, the RO denied service 
connection for a low back disability.  The veteran was 
notified of his right to appeal, but a timely appeal was not 
filed.

4.  Evidence added to the record since the May 1997 RO 
determination include supplemental service medical and 
personnel records.

5.  By a rating decision in May 1997, the RO denied service 
connection for basal cell carcinoma and active keratosis.  
The veteran was notified of his right to appeal, but a timely 
appeal was not filed.

6.  Evidence added to the record since the May 1997 RO 
determination include supplemental service medical and 
personnel records.

7.  The competent clinical evidence of record does not 
demonstrate that a skin disability, to include basal cell 
carcinoma and actinic keratosis, is causally related to the 
veteran's service.

8.   A headache disability, to include migraines, has been 
shown by competent evidence to be causally related to the 
veteran's active service.

9.  The competent clinical evidence of record does not 
demonstrate that a low back disability is causally related to 
the veteran's service.


CONCLUSIONS OF LAW

1.  The RO's decision of May 1997, which denied service 
connection for migraine headaches, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2007).  

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for headaches, to 
include migraines.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  The RO's decision of May 1997, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2007).  

4.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

5.  The RO's decision of May 1997, which denied service 
connection for basal cell carcinoma and actinic keratosis, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007).  

6.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a skin disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

7.  A skin disability, to include basal cell carcinoma and 
actinic keratosis, was not incurred in, or aggravated by, 
active service, nor may be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

8.  Headaches, to include migraines, were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

9.  A low back disability, to include arthritis, was not 
incurred in, or aggravated by, active service, nor may be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the veteran's new and material evidence 
claims, October 2005 and April 2007 letters notified the 
veteran that new and material evidence could be submitted to 
reopen his claims, indicated what type of evidence would 
qualify as "new" evidence, and specifically informed him of 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  He was also 
advised of the division of responsibility between him and VA 
in obtaining such evidence.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the October 2005 VCAA notice 
as to a low back disability and headaches was issued prior to 
promulgation of the December 2005 rating decision.  With 
respect to the veteran's request to reopen a claim for 
entitlement to service connection for a skin disability, 
additional VCAA was issued after the initial AOJ adjudication 
of the claim.  Nevertheless, the Court in Pelegrini noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private and VA 
treatment records.  Additionally, the claims file contains 
the veteran's statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims. 

The Board notes that the VA outpatient treatment records 
dated from 1995 to 1996 from the Minneapolis VA Medical 
Center (VAMC), as well as reports of rating exams conducted 
at such facility in March 1997 are not of record.  In June 
2007, the RO requested such records from the Minneapolis 
VAMC.  However, in September 2007, the VAMC indicated that a 
search was conducted to locate such records but that they 
were not available.  In this regard, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.

Legal Criteria and Analysis

A. New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  The veteran filed his 
claims to reopen in May 2004.  Therefore, the Board finds 
that the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran asserts that new and material evidence has been 
submitted to reopen his claims for service connection for a 
low back disability, a headache disability, and a skin 
disability.  The record reflects that in a May 1997 decision, 
the RO, denied service connection for a back disability and 
headaches on the basis that there was no evidence relating 
the veteran's current back disability and headaches to any 
in-service injury or disease.  Likewise, the veteran's skin 
disability claim was denied on the basis that the veteran's 
basal cell carcinoma or actinic keratosis was not associated 
with herbicide exposure and there was no other evidence of 
record that related such conditions to any in-service injury 
or disease.  No appeal was taken from these determinations.  
As such, they are final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the May 1997 RO denial 
(per the May 1997 RO rating decision as the veteran's claims 
folder is rebuilt) included an incomplete set of the 
veteran's service records, including the veteran's pre-
induction physical examination and some laboratory reports.  
The evidence also apparently included outpatient treatment 
records dated from April 1995 to December 1996, as well as 
rating examinations conducted in March 1997.  Per the May 
1997 rating decision, such information demonstrated that the 
veteran was diagnosed with and treated for basal cell 
carcinoma on the forehead and nose in August 1996, and 
actinic keratosis on the lateral forehead and scalp were 
noted on examination in March 1997.  Such evidence also 
apparently showed that the veteran was diagnosed with low 
back symdrome in March 1997.  

The evidence received since the final May 1997 RO decision 
includes private and VA treatment records showing that the 
veteran was treated for a low back disability, and basal cell 
carcinoma. The evidence also consists of VA and private 
treatment records showing that the veteran has been treated 
for headaches and an opinion as to the etiology of such 
headaches.  Such evidence also includes additional service 
medical and service personnel records. 

The Board notes that the supplemental service department 
reports (here, the previously unreviewed service medical and 
personnel records) require reopening of the claim as they 
constitute new and material evidence as defined in 38 C.F.R. 
§ 3.156(a).  Accordingly, the Board concludes that the 
evidence received subsequent to the May 1997 RO denial, 
considered in conjunction with the record as a whole, is new 
and material and the claims for entitlement to service 
connection for a low back disability, headaches, and a skin 
disability are reopened.

2.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6) 
(iii)(2007).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that such does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

The veteran contends that service connection is warranted for 
a skin disability, to include as due to Agent Orange 
exposure.  Service personnel records establish that the 
veteran served in Vietnam from November 1966 to October 1967.  
With respect to entitlement to service connection on a 
direct-incurrence basis, post-service clinical evidence of 
record establishes that the veteran has complained of, and 
sought treatment for a skin disability, which has been 
diagnosed as basal cell carcinoma and actinic keratosis.  
However, it is significant to point out that the 
contemporaneous service medical records do not indicate that 
the veteran ever complained of, or was treated for, a skin 
disability in service.  Indeed, on a report of medical 
history provided in conjunction with his October 1967 
separation examination, the veteran denied a history of 
tumors, growths, cysts, or cancer.  He also denied a history 
of skin disease.  On the corresponding report of medical 
examination, the examiner reported that the veteran's head, 
face, neck, and scalp were normal.  

As to the etiology of the veteran's current skin disability, 
the Board acknowledges that during his May 2008 Travel Board 
hearing, the veteran testified that he believed that his skin 
disability is related to in-service sun exposure.  
(Transcript (T.) at page (pg.) 44).  According to the 
veteran, one of his dermatologists had told him that "it's a 
possibility of it" being related to in-service sun exposure.  
(Transcript (T.) at page (pg.) 44).  However, the record does 
not contain a competent medical opinion, from any of the 
veteran's treating dermatologists or any other phyisican that 
etiologically relates the veteran's current skin disability 
to sun exposure in service, or any other incident of service.  
The Board notes that during his May 2008 hearing the veteran 
was informed that he could submit a statement from his 
dermatologist attesting to the etiology of his current skin 
disability.  However, there is no evidence that the veteran 
ever submitted such evidence.  Therefore, in the absence of 
any evidence to the contrary, the Board concludes that a 
grant of service connection is not warranted for a skin 
disability on a direct incurrence basis.

Also, as noted above, in order for a veteran to establish 
service connection on a presumptive basis for a disability 
that results from exposure to (herbicides) Agent Orange while 
serving in Vietnam during the Vietnam Era, the disability 
must be one that is statutorily listed as a presumptive 
condition.  With respect to the veteran's claim for service 
connection as a residual of exposure to Agent Orange, the 
Board acknowledges that the veteran served in Vietnam and, as 
such, his in-service exposure to herbicides is presumed.  
However, the Board notes that the disabilities that have been 
positively associated with Agent Orange do not include 
actinic keratosis or basal cell carcinoma.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).  Further, the veteran has not presented 
any competent medical evidence that causally links his basal 
cell carcinoma or actinic keratosis to exposure to Agent 
Orange in service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994).  In short, there is simply no medical evidence of 
record supporting a causal connection between the veteran's 
exposure to herbicides during service and his current skin 
disability, to include basal cell carcinoma and actinic 
keratosis.

In conclusion, although the veteran asserts that his current 
skin disability, to include basal cell carcinoma and actinic 
keratosis, is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptomology pertaining to his skin.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Therefore, in the absence of any 
documented clinical evidence of record that the veteran's 
current skin disability is related to service, the Board 
finds that his statements are not credible and that the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disability, to include as due to Agent 
Orange exposure. 

2.  Headaches

The veteran asserts that service connection is warranted for 
headaches.  At the outset, the Board observes that on the 
veteran's report of medical history, taken in conjunction 
with his August 1965 entrance examination, the veteran 
reported that he had a history of frequent or severe 
headaches.  However, headaches were not noted on clinical 
examination at that time, and the Board observes that the 
record does not contain any documented contemporaneous 
clinical findings to establish that the veteran had a 
chronic, pre-existing headache disability.  Again, on the 
veteran's August 1965 report of medical examination, the 
examiner did not indicate that the veteran had a headache 
disability.  Thus, although the veteran reported that he had 
a history of headaches on entrance into service, the then 
contemporaneous, objective clinical findings of record do not 
reflect that the veteran had a chronic headache disability on 
entrance to service.  Therefore, the Board finds that the 
presumption of soundness applies in this case.  Where the 
presumption of sound condition at entrance to service cannot 
be rebutted, the assumption of the fact for which the 
presumption stands -- that is, that the veteran was in sound 
condition at entry to service as to the disability for which 
he seeks service connection -- must be assumed as a matter of 
law.  Accordingly, service connection may not be granted on 
the basis of aggravation of a preexisting disease or injury 
in such a case.  Rather, where the government fails to rebut 
the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1096.
 
In order to establish service connection on a direct-
incurrence basis, the veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and in-service injury or 
disease.  With respect to a current disability, post-service 
treatment records reflect that since 2001, the veteran has 
complained of experiencing headaches, which examiners have 
diagnosed as migraines and chronic daily headaches.  

With respect to an in-service injury or disease, a May 1966 
service medical record reflects that the veteran complained 
of experiencing headaches and nausea.  The word 
"migraine[e]" is handwritten on such May 1966 entry.  The 
veteran also reported a history of frequent or severe 
headaches in conjunction with his October 1967 separation 
examination.

As to the etiology of the veteran's headaches, during his May 
2008 Travel Board hearing, the veteran testified that he has 
experienced headaches since service and that prior to the 
1980's when he first starting taking medication from the VA, 
that he would just take over the counter drugs to treat such 
headaches.  (Transcript (T.) at page (pg.) 5-9).  However, in 
September 2004, a VA treating physician reported that the 
veteran's common migraines had either converted to a chronic 
daily headache or that he may have chronic headaches in 
addition to common migraines.  He also opined that the 
veteran's chronic daily headaches were "likely due to 
analgesic rebound."  Likewise, in September 2005, another VA 
examiner stated that it was "possible that that the chronic 
daily headache is likely to be due to analgesic rebound vs. 
migraine continua."  Further, in November 2006, a VA 
examiner reported that he suspected that the veteran's 
chronic daily headaches were "being aggravated by his low 
back pain which [was] inadequately controlled."  

However, despite evidence that the veteran's chronic daily 
headaches are due to analgesic rebound, there is no clinical 
evidence of record that demonstrates that the analgesic 
rebound to which the aforementioned treating VA physicians 
are referring is not due to the medication that the veteran 
takes for his migraines.  Significantly, in a September 2004 
treatment record, the examiner indicated that he "spent 
quite a bit of time discussing [with the veteran] the 
phenomenon of analgesic rebound and it's causes, including 
triptans, aspirin, other NSAIDS, acetaminophen, ergots, and 
narcotics."  The record reflects that the veteran, for the 
treatment of his headaches, has been prescribed the types of 
medications that the September 2004 examiner referenced, 
including triptans, ergotamines, Imitrex, Zomig, 
Amitriptyline, Topomax and Topiramate.  Further, there is no 
clinical evidence of record that the veteran's current 
chronic daily and migraine headaches, which the veteran has 
indicated he has experienced since service, are 
distinguishable from the headaches, including those for which 
he sought treatment for in May 1966, that he reported 
experiencing while in service.  The Board notes that the 
veteran is competent and credible to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences headaches and has experienced them since 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, in the absence of any evidence of record 
dissociating the veteran's current headaches from his 
documented headaches in service, the Board, in resolving all 
doubt in the veteran's favor, finds that a grant of service 
connection is warranted for headaches, to include migraines.

3.  Low Back

The veteran asserts that service connection is warranted for 
a low back disability.  With respect to a current disability, 
the record reflects that the veteran has complained of, and 
sought treatment for a low back disability that has been 
diagnosed as degenerative disease and spondylosis.  However, 
with respect to an in-service injury or disease, the 
veteran's service medical records do not demonstrate that he 
ever complained of, or was treated for a back disability.  
Indeed, the veteran, on a report of medical history, provided 
in conjunction with his October 1967 separation examination, 
denied a history of recurrent back pain or arthritis or 
rheumatism.

As to the etiology of the veteran's current low back 
disability, the veteran, during his May 2008 Travel Board 
hearing, testified that such back disability is due to having 
to lift brake drums, tires, and wheels.  (Transcript (T.) at 
page (pg.) 3).  He also indicated that there was a lot of 
heavy lifting involved when he was in Vietnam as well as 
during basic training and AIT, from the bivouac and having to 
carry heavy packs. (Transcript (T.) at page (pg.) 3-4).  The 
veteran's DD Form 214 indeed reflects that the veteran's 
military occupational specialty was that of a vehicle 
mechanic.  Therefore, the Board finds that it would have been 
consistent with the circumstances of the veteran's service 
for  him to have had to lift heavy objects during basic 
training, AIT, while in Vietnam, as well as while fulfilling 
his duties as a vehicle mechanic.  However, as stated above, 
there is no evidence that the veteran ever complained of, or 
sought treatment for a low back injury or disability in 
service.  Further, there is no competent clinical opinion of 
record that establishes that the veteran's current low back 
disability, initially demonstrated by the record years after 
service, is etiologically related to any incident of service.  
Therefore, in the absence of any medical evidence that the 
veteran's current low back disability is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of a low back disability in 
2001, years after his discharge from service, to be too 
remote from service to be reasonably related to service. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
the Board finds that the veteran is not entitled to a grant 
of service connection on a nonpresumptive direct-incurrence 
basis for his current low back disability.

As stated above, in order to establish service connection on 
a presumptive basis, the veteran's arthritis must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the veteran's current 
spondylosis or degenerative disease was manifested to a 
compensable degree within one year of his separation from 
service.  In fact, as noted above, the first documented 
clinical diagnosis of a current low back disability was in 
2001, which was many years after service.  Hence, the Board 
finds that the evidence of record does not establish that the 
veteran is entitled to service connection on a presumptive 
basis for a low back disability.

In conclusion, although the veteran asserts that his current 
low back disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences low back 
symptomology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in the absence 
of any documented clinical evidence of record that the 
veteran's low back disability is related to service, the 
Board finds that his statements are not credible and that the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability and the claim must be 
denied.




ORDER

New and material evidence having been received, the claim for 
service connection for a skin disability is reopened.  To 
this extent only, the appeal is granted.

New and material evidence having been received, the claim for 
service connection for headaches, to include migraines, is 
reopened.  To this extent only, the appeal is granted.

New and material evidence having been received, the claim for 
service connection for a low back disability, is reopened.  
To this extent only, the appeal is granted.

Entitlement to service connection for a skin disability, to 
include actinic keratosis and basal cell carcinoma, is 
denied.

Entitlement to service connection for headaches, to include 
migraines, is granted.

Entitlement to service connection for a low back disability 
is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


